Citation Nr: 0020401	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-06 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for a right eye disorder as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current right eye disability and treatment by the 
VA.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right eye disorder as a result of VA treatment 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  However, for claims filed 
prior to October 1, 1997, as here, a claimant is not required 
to show fault or negligence in medical treatment.  See 
generally Brown v. Gardner, 513 U.S. 115 (1994); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1), (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

However, the initial question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 to be well grounded, there must be medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of incurrence or aggravation of an injury or 
disability as a result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation; and medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
generally Jones v. West, 12 Vet. App. 460 (1999); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the veteran has contended that his present 
blindness in the right eye resulted, at least in part, from 
medications prescribed by the VA for his right eye glaucoma.  
This assertion is reflected in the testimony from his June 
1998 VA hearing.  As noted above, the veteran's spouse and 
daughter also testified in support of his claim at this 
hearing.

The Board has reviewed the claims file and observes that the 
veteran has received frequent VA treatment for glaucoma of 
the right eye and that a January 1995 VA visual examination 
revealed stable right eye glaucoma, with corrected vision of 
20/25 at near and 20/40 at a distance.  In November 1996, the 
veteran was seen for increasingly foggy vision.  Visual 
acuity of 20/200 and intraocular pressure of 60 of the right 
eye were indicated, and the examiner noted that the veteran 
had not used his eye medications on that date.  Subsequent VA 
treatment records indicate severe open angle glaucoma of the 
right eye.  In January 1997, the veteran underwent a mito-
trabeculectomy in the right eye, and he also underwent 
needling of the right trabeculectomy in April 1997.  An April 
1997 VA treatment record indicates that the veteran was not 
using his medications properly.  None of the records cited 
above, nor any subsequent records, reflect that the veteran's 
use of his prescribed medications, as opposed to his failure 
to comply with a treatment regimen, contributed to his right 
eye problems.

The veteran underwent a VA visual examination in November 
1997.  In the report of this examination, the examiner noted 
that the veteran had confused his eye medications and that he 
"has a known history of poor compliance" with his 
medications that had been previously noted in his records.  
The examiner indicated that the veteran had been treated for 
foggy vision in November 1996, and she opined that his 
failure to use his eye drops properly "certainly" 
contributed to his severe loss in visual acuity.  The 
examination revealed end-stage glaucoma of both eyes.  In 
conclusion, the examiner expressed the opinion that the 
veteran's visual acuity had worsened in November 1996 because 
of the rise in intraocular pressure to 60 and that improper 
use of his eye drops on the prior day hastened the loss of 
visual acuity.  The examiner did not indicate that the 
medications, in and of themselves, contributed to the 
veteran's right eye problems.

Overall, the Board has reviewed the claims file and finds no 
evidence suggesting a causal relationship between the 
veteran's current right eye disorder and the medications 
prescribed by the VA, as opposed to the veteran's noted 
misuse of such medications, or any other aspect of VA 
treatment.  Indeed, the only evidence of record supporting a 
nexus between the veteran's claimed disability and VA 
treatment is lay evidence, as described above.  However, the 
Board would point out that the veteran, his spouse, and his 
daughter have not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right eye disorder as a result of VA treatment is well 
grounded.  Given the absence of competent medical evidence to 
support the veteran's claim, this claim must be denied as not 
well grounded.  Since this claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997). 

In the appealed rating decision, the RO denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Nevertheless, regardless of the 
disposition of the RO, the Board observes that the United 
States Court of Appeals for Veterans Claims has held that no 
prejudice to the veteran results in cases where the RO denies 
such a claim on its merits and does not include an analysis 
of whether the veteran's claim is well grounded, and the 
Board denies the same claim as not well grounded.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) to 
notify the veteran of the evidence required to complete his 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
compensation under 38 U.S.C.A. § 1151 for a right eye 
disorder as a result of VA treatment is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

